Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-5 and 7-18 are currently active in the Application with claims 1, 2, 4, 5, 7 and 8 being amended and claims 10-18 being withdrawn from consideration due to a restriction requirement with traverse dated April 16, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim has been amended and does not contain the designation “Currently amended”.
Appropriate correction is required in future responses.
Response to Amendment
Applicant’s amendment dated October 08, 2021 has been carefully considered with Applicant’s comments being sufficient in overcoming the rejection of claims 7 and 8 over 35 USC 112(b).
Applicant is reminded that should the claims under consideration below be allowed that the withdrawn claims will be examined for patentability and must contain all the limitations of the examined claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "in the absence of the catalyst" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim as the first reactor of claim 1 does not contain the catalyst and therefore the claim is also not further limiting.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apanel et al. (US 2010/0181539) hereafter Apanel and further in view of Daggupati et al. (WO2014/122668) refer to US 2015/0361362 hereafter Daggupati and Karimipour et al. (NPL, Fuel V 103, pp 308-320, 2013) hereafter Karimipour.
	Considering Claim 1, Apanel discloses dual-fluidized bed reactor systems to convert carbonaceous feedstock to high-quality synthesis gas [0011], [0012], [0046] and [0047] and that tar, char and other combustible materials are generated in gasification [0051] and [0053].  Apanel further discloses that a carbonaceous feedstock is fed along with steam to a reactor comprising a heat transfer medium [0033] such as a combination of silica and alumina [0047] and claim 3.  Apanel discloses that methane, tars, CO2, water and hydrogen leave the first reactor [0036].
	Apanel discloses that solid carbonaceous materials is introduced into a fluidized bed reactor wherein it is contacted with the heat transfer medium and steam in a first reactor (Fig. 2, item 125, 140, 160 and 135) to generate the crude syngas stream [0046] which is further supplied to a conditioner (second reactor) wherein it is contacted with a catalytic heat transfer medium, steam, methane, higher hydrocarbons, tars and carbon dioxide [0036] to produce high-quality syngas (Fig. 2, item 210, 215 and 220), [0013] and [0036]-[0042] having a hydrogen:CO ratio ranging from about 0.5 to about 2 [0084] which overlaps the instantly claimed range.  Apanel also discloses that sodium carbonate, sodium bicarbonate or other alkalis may be added to the system [0054].
Apanel discloses that the first reactor operates from about 600°C to about 930°C [0056] thereby overlapping the instantly claimed range and although Apanel does not disclose the operating pressure of the first reactor, Apanel does disclose that the second reactor operates at a pressure from about 2 psig to about 1000 psig [0043].  Therefore it would have been obvious to one of ordinary skill in the art before the 
Apanel does not explicitly disclose the temperature of the second reactor or pressure in the first reactor, that the catalyst comprises an alkali metal comprising potassium carbonate, the amount or the H2:CO ratio leaving the first reactor.
Daggupati discloses the use of potassium carbonate on a support of silica and alumina [0047] with an alkali metal to carrier of 1:1 to 1:5 and a carrier to feedstock ratio of 10 to 50 [0065] which overlaps the instantly claimed range.
Daggupati further discloses a catalytic process for generating syngas from a carbonaceous feedstock in a dual fluidized-bed reactors wherein the carbonaceous feedstock is combined with a supported catalyst such as potassium carbonate supported on gamma-alumina, silica or spent fluid catalytic cracking catalyst or combinations thereof [0047] and reacted with air and steam [0028]-[0033] to generate the syngas; the catalyst is circulated between the two reactors [0065].
	Daggupati also discloses that the feedstock is gasified in a combustion zone within a first reactor at a temperature typically from 800°to 880°C at a pressure of about 0.5 bar to 4.5 bar.  Additionally, Daggupati discloses the operating conditions of the second reactor to be at a temperature below 600°- 800°C and also at a pressure of from 0.5 bar to 4.5 bar [0066]-[0067] all of which overlap the instantly claimed ranges to obtain a product comprising hydrogen, carbon monoxide, carbon dioxide and methane (Table 5) and unconverted carbon (char) [0074] with a H2:CO ratio greater than 1.5 [0071].

	Karimipour discloses a study of the factors affecting syngas quality during fluidized bed gasification of coal wherein factors such as coal feed rate (residence time), coal particle size and steam/O2 ratio were varied and the corresponding H2:CO ratio studied (Abstract).  Karimipour found that the H2:CO ratio varied from 0.776 to 1.268 (Abstract) and was dependent upon these variables and therefore established that the H2:CO ratio was a result effective variable.  Karimipour also disclosed that the fluidized bed operated at a temperature of up to 850°C at 1 bar and contained a bed of silica (Experimental).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the operating conditions necessary to attain the desired H2:CO ratio, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to arrive at a H2:CO ratio by the reasoned explanation that this ratio would be utilized in downstream processes.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 2, the significance of Daggupati, Apanel and Karimipour as applied to claim 1 is explained above.
Apanel in view of Daggupati discloses the instantly claimed operating temperature of the first reactor as discussed above and also that the temperature within the second reactor decreases as the solid media moves from the inlet (Fig. 2, item 160) to the outlet (Fig. 2 item 145) and [0051], [0065] and [0094].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the zone with highest temperature would be at the bottom (Primary zone) of the first reactor where the “hot” heat transfer media enter with the carbonaceous feed with the first zone being the primary zone and the secondary zone being toward the reactor top wherein the “cold” heat transfer medium exit the reactor.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 5, the significance of Daggupati, Apanel and Karimipour as applied to claim 1 is explained above.
Apanel discloses that the first reactor operates up to about 930°C [0056].  Apanel also discloses the use of cooling to reduce the syngas temperature [0057] but does not disclose cooling between the first and second reactors.
Daggupati discloses that the second reactor operates at a temperature below 600°C [0066]-[0067].

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 7, the significance of Daggupati, Apanel and Karimipour as applied to claim 1 is explained above.
Apanel discloses that a desired H2:CO mole ratio may be attained by varying the steam to carbon ratio [0086] making the steam to carbon ratio a result effective variable [0087] wherein Apanel discloses a steam to carbon ratio of 1 to attain a H2:CO ratio of 1 which touches the instantly claimed range.
Apanel also discloses the use of a “conditioner” (second reactor) which incorporates a catalytic heat transfer media as discussed above.  Apanel also discloses that this conditioner is fluidly connected to a combustion reactor wherein the solid, catalytic media is heated and cycled back to the conditioner to provide heat wherein the amount of catalytic media depends upon the temperature differential [0036]-[0042] making the ratio of bed material to gaseous mixture a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the appropriate steam to carbon ratio, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 8, the significance of Daggupati, Apanel and Karimipour as applied to claim 1 is explained above.
Apanel discloses that tars and carbon are converted in excess of 95% [0086] thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 9, the significance of Daggupati, Apanel and Karimipour as applied to claim 1 is explained above.
Apanel discloses that the conditioner may utilized any low-quality syngas derived from a solid carbonaceous material not limited to coal, biomass, RDF and combinations [0046].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apanel et al. (US 2010/0181539) hereafter Apanel in view of Daggupati et al. (WO2014/122668) refer to US 2015/0361362 hereafter Daggupati and Karimipour et al. (NPL, Fuel V 103, pp 308-320, 2013) hereafter Karimipour as applied to claim 1 and further in view of Rappas et al. (US 2011/0262323) hereafter Rappas.
Considering Claim 3, the significance of Daggupati, Apanel and Karimipour as applied to claim 1 is explained above.
	Apanel discloses the desire to remove ash generated from the combustion of carbonaceous solids by at least utilizing cyclones [0065] but Apanel does not disclose recovering vanadium and nickel.
	Rappas discloses that combusting solid carbonaceous solids generates ash which contains vanadium [0019], [0026], [0062] and [0072].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the ash of Apanel generated from the combustion of solid carbonaceous feedstock would contain both nickel and vanadium as taught by Rappas which would be removed from the system by the action of the cyclones.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apanel et al. (US 2010/0181539) hereafter Apanel in view of Daggupati et al. (WO2014/122668) refer to US 2015/0361362 hereafter Daggupati and Karimipour et al. (NPL, Fuel V 103, pp 308-320, 2013) hereafter Karimipour as applied to claim 1 and further in view of Niessen et al. (NPL, NREL/TP-430-21612, 1996) hereafter Niessen.
Considering Claim 4, the significance of Daggupati, Apanel and Karimipour as applied to claim 1 is explained above.
	Apanel discloses the use of RDF in gasification but does not discuss the residence time of the either the carbonaceous feedstock in the first reactor or the 
	Karimipour discloses a study of factors influencing syngas quality as discussed above.  Karimipour studied the effect that coal feedrate had on carbon conversion wherein generally carbon conversion dropped at higher coal feed rates (Table 2) making coal feed rates and therefore residence time a result effective variable.
	Niessen discloses a study of gasification thermal processes such as gasification in fluidized bed reactors (Table 1.1) wherein it is disclosed that gas residence times are in the order of over 5 sec (Section 3-9).  Niessen also discloses that tar-like substances are a problem for the gasifiers and residence time becomes a significant consideration (Section 4-8) and that residence time for large particles can be quite long (Section 4-10) making residence time a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum residence time for each reactor, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the optimum residence time by the reasoned explanation that the solids contained within each system would realize optimum conversion.
Response to Arguments
Applicant's arguments filed October 08, 2021 have been fully considered but they are not persuasive.

Applicant argues beginning on page 6 that Apanel teaches that each pair of fluidized bed systems (100 and 200) contain reactors (140/185 and 210/235) utilize catalysts. The Examiner respectfully disagrees in that reactors 140 and 185 simply utilize a heat transfer material [0047] although Apanel discloses that spent Fischer-Tropsch (F-T) catalyst may be added as an aid in preventing agglomeration [0054].  The product from system 100 is low-grade synthesis gas which the ordinary skilled artisan would recognize as having a H2:CO ratio within the instant range.  This low-grade synthesis gas is upgraded within system 200 containing a catalyst is upgraded in system 200.
Applicant argues beginning on page 8 against the use of the catalyst of Daggupatti as Daggupatti utilizes the catalyst in the primary reactor contrary to Apanel.  The Examiner points out that Apanel is the primary reference which utilizes an alkali catalyst in the secondary system (200) and is being modified to utilize the catalyst of Daggupatti.  Therefore Applicant’s arguments are not convincing.
	Applicant argues beginning on page 8 the importance of the potassium carbonate catalyst and presents data from the disclosure however this catalyst is disclosed by Daggupatti as discussed above and Applicant does not disclose data within the claims which demonstrate the inventive nature of its use.  Applicant also does not claim that the catalyst absorbs vanadium until claim 3 and only claims that the .
Conclusion
	Claims 1-5 and 7-9 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732